DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of 2, 5-8, 11-17, 31-37, and 45 in the reply filed on 2/10/2021 is acknowledged.  The traversal is on the ground(s) that the amended claim language renders the restriction moot.  This is found to be persuasive.  Claims 2, 5-8, 11-17, 31-37, and 40-45 will be examined.
Applicant timely traversed the restriction (election) requirement in the reply filed on 2/10/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8, 13, 31-36, 40, and 43  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 (and its dependent claims), 44, and 45 have specific method steps within an apparatus claim referencing first second and third reflexive operations.  Method steps within an apparatus claim render the scope of the claim indefinite.  The examiner will evaluate the claim based on the final product.  An appropriate correction is required.
Claims 7, (and its dependent claims), 44, 45 also describes reflection operations, zero-, one-, and two-dimensional systems, and translational symmetry.  However, these features are not specifically and clearly described in the claim.  This lack of clarity renders the scope of the claim indefinite.  An appropriate correction is required.
Claims 6 and 13 describe a closed compression member loop.  It is not clear what is meant by this, especially considering previous claim limitations that specify the compression members can be isolated from other compression members or form a discontinuous compression path.  This would seem to contradict the requirement for a closed compression member loop.  The lack of detail regarding the specific structure of the closed compression member loop renders the scope of the claim indefinite.  What is a closed compression member loop?  How many compression members are required is such a loop?  An appropriate correction is required.
In re Claim 31-36, the claim language mentions a traditional truss lattice as a point of comparison to the tensegrity lattice.  However, what is meant by traditional?  This lattice has not been defined so no comparison can be made.  This lack of clarity renders the scope of the claim indefinite.  An appropriate correction is required.
In reclaims 40 and 43, the language mentions space-tiling translational symmetry.  What does this even mean?  This features has not specifically and clearly described in the claim.  This lack of clarity renders the scope of the claim indefinite.  An appropriate correction is required.  The examiner will interpret as best able.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2, 5, 6, and 37 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Liapi (U.S. 6,901,714).
In re Claim 2, Liapi teaches  three-dimensional tensegrity lattice comprising: compression members (12,32;46) and tensional members (15,34,36,38,40,44); wherein compression members and tensional members are communicative at nodes (attachment points at the end of the compression member,47,50).  Each node having at least one compression member-to-tensional member connection; and wherein each of the compression members are isolated at each node without additional compression member.  Figures 1-3 show only a single compression member connected with tension members at the nodes.  In this way each compression member is isolated from other compression members via nodes without an additional compression member.  (Figures 1-3)
In re Claim 5, Liapi teaches the positively claimed structural elements that were specified in Claims 2 and 5.  Therefore, the structure is capable of being stable after a failure by buckling of the compression members.
In re Claim 6, Figures 1-3 of Liapi show compression members (12,32;46) and tensional members (15,34,36,38,40,44) that are interconnected.  Some of these connections form closed paths where a compression member is connected at one end with tension members that connect to the opposite end of the same connection member.  Such a closed path having a compression member could be considered a closed compression member loop.  Such a loop would be capable of meeting the 
In re Claim 37, Liapi teaches that the structure is made from sturdy tensegrity units.  (Column 11, Lines 61-64)  Therefore they will offer a degree of resistance to a crash.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 14, 15, 40, 42, and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lanahan (U.S. 20080040984)
In re Claims 7, 40, 42, 43, and 44 as was previously mentioned, the process steps in this apparatus claim are not being considered.  In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of 
Lanahan teaches, a polyhedron array/lattice which comprises a plurality/eight polyhedral/elementary cells (12) as can be seem in Figures 1E and 2.  Lanahan also teaches that these polyhedral cells may truncated octahedrons. (Paragraph 77) These polyhedrons may be tensegrity structures, (Paragraph 0006) However, should the applicant disagree with this, the examiner takes official notice that polyhedral cells that are tensegrity structures are well known in the art.  The array (shown in Figures 1E, 2, 19A,19B) appear to show that polyhedral cells can be aligned symmetrically in three dimensions and may be said to have translational symmetry in those three dimensions. 
In re Claims 14 and 15, Lanahan teaches a lattice formed from polyhedron array which comprises multiple polyhedral cells (12) as can be seem in Figures 1E and 2.  Lanahan also teaches that these polyhedral cells may truncated octahedrons. (Paragraph 77) These polyhedrons may be tensegrity structures, (Paragraph 0006)  However, should the applicant disagree with this, the examiner takes official notice that polyhedral cells that are tensegrity structures are well known in the art.  
Each truncated octahedron elementary/suitable polyhedron cell comprises six square faces that are parallel in pairs.  The planes containing each parallel pair are perpendicular to those corresponding to the other two pairs.  A suitable polyhedron is one that if circumscribed in a cube, has a face that is coincident with the six cube faces.  A cube face is a square.  Suitable polyhedrons have three pairs of connection locations where each pair comprises two opposite faces and each pair is mutually orthogonal to .
Claim 8, 11-13, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lanahan (U.S. 20080040984) in view of Liapi (U.S. 6,901,714).
In re Claims 8, 11, and 41 Lanahan has been previously discussed.  The examiner notes that tensegrity structures typically have compression and tensional members that communicate at nodes with each node having at least one compression to tension member connection.  This can be illustrated by Liapi.  
Liapi teaches  three-dimensional tensegrity lattice comprising: compression members (12,32,46) and tensional members (15,34,36,38,40,44); wherein compression members and tensional members are communicative at nodes (attachment points at the end of the compression member,47,50).  Each node having at least one compression member-to-tensional member connection; and wherein each of the compression members are isolated at each node without additional compression member.  Figures 1-3 show only a single compression member connected with tension members at the nodes.  In this way each compression member is isolated from other compression members via nodes without an additional compression member.  (Figures 1-3)  Incorporating the teaching of Liapi in Lanahan would have been obvious to one of ordinary skill in the art at the time of filling.  Tensegrity structures are durable and light weight.
In re Claim 12, Lanahan modified by Liapi has been previously discussed.   Liapi teaches the positively claimed structural elements that were specified in Claims 7 and 
In re Claim 13, Lanahan modified by Liapi has been previously discussed.   Figures 1-3 of Liapi show compression members (12,32,46) and tensional members (15,34,36,38,40,44) that are interconnected.  Some of these connections form closed paths where a compression member is connected at one end with tension members that connect to the opposite end of the same connection member.  Such a closed path having a compression member could be considered a closed compression member loop.  Such a loop would be capable of meeting the functional requirement of providing some degree of post buckling support or stability however the claim does not specific degree of stability that is required. The examiner notes that functional language is directed to the intended use of a product and there is afforded little weight in a product claim.  The positively claimed structural limitations have been satisfied, therefore the combination of   Lanahan with Liapi is capable of performing the function.  (Figures 1-3)
Claims 31-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liapi (U.S. 6,901,714).
In re Claims 31-33, Liapi teaches a globally stable structure/three dimensional lattice (10,11,30) that has a total mass density.  As was noted above in the 112 Rejection, the traditional truss lattice has not been physically defined in the claim.  Therefore, there is no traditional trellis to compare with.  However, It would have been obvious to one having ordinary skill in the art at the time the invention was made to design the tensegrity lattice withstand the strain of over 100, 500, or even up to 750 times the failure strain of a traditional lattice, since it has been In re Aller, 105 USPQ 233. This would allow for a more robust and durable lattice structure.
 
In re Claims 34-36, Liapi teaches a globally stable structure/three dimensional lattice (10,11,30) that has a total mass density.  As was noted above in the 112 Rejection, the traditional truss lattice has not been physically defined in the claim.  Therefore, there is no traditional trellis to compare with.  However, It would have been obvious to one having ordinary skill in the art at the time the invention was made to design the tensegrity lattice with a total energy strain density that is greater, including 50 or 100 times greater than the total strain energy density of a traditional lattice, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  This would allow for a more robust and durable lattice structure.
Allowable Subject Matter
Claims 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 45 could potentially be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM G BARLOW whose telephone number is (571)270-1158.  The examiner can normally be reached on Monday - Friday, 9:00 am-4:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571) 272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AGB
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633